                        UNITED STATES DISTRICT COURT                         AUG 07 2019
                         EASTERN DISTRICT OF TEXAS
                                                                         Cletk, U.S. District Court
                                                                               Texas Eastern



CRAIG CUNNINGHAM, Pro-se )
       Plaintiff )
                              ) CIVIL ACTION NO.: 4:18~cv-00362-ALM-CAN
V.                                      )
                                                 )
Jasmine Wicks, Axis Benefit Solutions, Inc., A is Advisory Group, Inc., Moisos
Espinosa, JAY POLITI AND NICK POLITI

       Defendants.



                       Plai tiffs Second Amended complaint

   1. The Plaintiff in this case is Craig Cunningham, a natural person and has a mailing

       address of 5543 Edmondson Pike, ste 248, Nashville, TN 37211

   2. Jay Politi is a natural person and can be served at 7285 Woolmarket Rd Apt

       H356, Biloxi, MS.

   3. Nicholas Politi is a natural person and can be served at 7285 Woolmarket Rd Apt

       H356, Biloxi, MS.

   4. Jasmine Wicks is a natural person and Texas licensed insurance agent who can be

       served at 120 Werner Rd., Curtis Bay, MD 21226.

   5. Axis Advisory Group, Inc. is a Mississippi corporation that can be served via

       registered agent Nick Politi, 7285 Woolmarket Rd., Apt H356, Biloxi, MS 39532

       or 8530 Pointe Aux Chenes Rd., Ocean Springs, MS 39564.

   6. Axis Benefit Solutions, Inc., is a Mississippi corporation that can be served via

       registered agent Nick Politi at 8530 Pointe Aux Chenes Rd., Ocean Springs, MS

       39564 or 7285 Woolmarket Rd., Apt H356, Bilo i, MS 39532.
7    Moisos Espinosa is a natural person who can be served at

8.   John and Jane Does 1-5 are currently unknown individuals that initiated the illegal

     telemarketing calls or are otherwise liable.




                                          Jurisdiction

9. Jurisdiction of this court arises as the acts happened in this county.

10. Venue in this District is proper in that the defendants transact business here, and

     the acts and transactions occurred here. Personal jurisdiction is apparent as the

     defendants are making calls into the state of Texas for the purpose of soliciting

     Texas Residents to purchase life insurance. Additionally, the agent the Plaintiff

     spoke to is a licensed Texas insurance a ent.

11. Furthermore, the co-defendants are necessary indispensible parties that also

     placed illegal telemarketing calls to the Plaintiff to sell insurance from Foresters

     as well by purchasing leads from the same lead vendors named in this complaint

     and are operating from the same set of circumstances and facts.

                                Nature of the Action

12. This case involves a scheme by Americo Financial Life and Annuity Insurance

     Company ( Americo ) (by and through their agent co-defendant s: Jasmine

     Wicks, Axis Benefit Solutions, Inc., Axis Advisory Group, Inc., Moisos

     Espinosa, JAY POLITI AND NICK POLITI) to market their insurance products

     through use of pre-recorded messages in violation of the Telephone Consumer

     Protection Act, 47 U.S.C. § 227 et seq. (hereinafter referred to as the “TCPA ).

13. As described more fully below, the defendant insurance companies have issued a
        high volume of insurance quotes - and made substantial sales of products and

        services - derived through illegal telemarketing calls placed by their co-

        defendants.

    14. Americo both dele ated its marketin duties to the co-defendants and ratified the

        conduct of each and every Co-defendant by accepting the referrals and sales

        generated by the illegal calls on behalf of Americo. Americo also actively

       participated in the telemarketing calls throu h the actions of its agents. Together,

       these Defendants contacted, and/or caused to be contacted on their behalf.

       Plaintiff without their prior express written consent within the meaning of the

        TCPA.

    15. This Court has personal jurisdiction over all defendants because, as the companies

        and agents are licensed to and do conduct the business of insurance in the State of

       Texas, they have established minimum contacts showing they purposefully

        availed themselves to the resources and protection of the State of Texas. This

        Court has personal jurisdiction over each and every co-defendant because the

       conduct at issue in this case occurred, amon other locations, in Texas.

    16. This Court has personal jurisdiction over the individual defendants because their

        conduct at issue in this case occurred, among other locations, in Texas, including

        his involvement in the pre-recorded telemarketing calls to the Plaintiff. This Court

       also has personal jurisdiction over the individual defendants because:

a. The individual defendants are 100% owner of their respective corporations;

b. The individual defendants had direct participation in the telemarketing calls that are the

subject of this lawsuit;
c. The individual defendants are subject to personal liability as described below.

    17. At all times material to this complaint, the individual defendants owned,

       controlled, or was a corporate officer of their respective corporations, and directed

       its telemarketing practices.

    18. The individual defendants are also individually liable for the telemarketing

       campaign that is the subject of this complaint pursuant to 47 U.S.C. § 217, which

        states:

In construing and enforcing the provisions of this chapter, the act, omission, or failure of

 ny officer, agent, or other person acting for or employed by ny common carrier or u er,

actin within the scope of his employment, shall in every case be also deemed to be the

act, omission, or failure of such carrier or user as well as that of the person. The

individual defendants directly committed the wrongful acts contained in this Complaint.

The individual defendants also authorized the telemarketin cam ai n perfor ed on

behalf of Americo.

THE TELEPHONE CONSUMER PROTECTION ACT OF 1991 (TCPA), 47 U.S.C.

                                              §227
38. In 1991, Congress enacted the TCPA to regulate the explosive growth of the

   telemarketing industry. In so doing. Congress recognized that [u restricted

   telemarketing. . . can be an intrusive invasion of privacy [.] Telephone Consumer

   Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. §

   227).

39. Through the TCPA, Congress outlawed telemarketing via unsolicited automated or

   pre-recorded telephone calls ( robocalls ), finding:
[RJesidential telephone s bscribers consider automated or prerecorded telephone calls,

regardless of the content or the initiator of the message, to be a nuisance and an invasion

ofprivacy.

Banning such automated or prerecorded telephone calls to the home, except when the

receiving party consents to receiving the calf, ]... is the only effective means of

protecting telephone consumers fi'om this nuisance and privacy invasion.

40 On January 4,2008, the FCC released a Declaratory Ruling wherein it confirmed that

     a company on whose behalf a telephone solicitation is made bears the responsibility

   for any violation . Id. (specifically recognizing on behalf of liability in the context

    of a an autodialed or prerecorded message call sent to a consumer by a third party

    on another entity s behalf under 47 U.S.C. 227(b)).

41 The FCC has explained that its rules generally establish that the party on whose

   behalf a solicitation is made bears ultu ate responsibility for any violations. See

   FCC Declaratory Ruling, Memorandum and Order, 10 FCC Red. 12391, 12397 (

    13) (1995).

42 The co-defendants made the autodialed and prerecorded mess ge calls described

   herein on behalf of Americo within the meaning of the 2008 FCC Declaratory

   Ruling.

   19. On May 9,2013, the FCC released a Declaratory Rulin reaffirming that a

       corporation or other entity that contracts out its telephone marketing “may be held

       vicariously liable under federal common law principles of agency for violations of

       . .. section 227(b) . .. that are committed by third-party telemarketers. 1

43. More specifically, the May 2013 FCC Ruling held that, even in the absence of
        evidence of a formal contractual relationship between the seller and the

        telemarketer, a seller is liable for telemarketing calls if the telemarketer "has

        apparent (if not actual) authority to make the calls, 28 F.C.C.R. at 6586 (| 34).

44. The FCC has rejected a narrow view of TCPA liabilit , includin the assertion that a

        seller s liability requires a finding of formal agency and immediate direction and

        control over the third-party who placed the telemarketing call. IdM n. 107.

45. The May 2013 FCC Ruling further clarifies the circumstances under which a

        telemarketer has apparent authority:

[AJpparent authority may be supported by evidence that the seller allows the outside

sales entity access to information and systems that normally would be within the seller's

exclusive control, including: access to detailed information regarding the nature and

pricing of the seller's products and services or to the seller s customer information. The

ability by the outside sales entity to enter consumer information into the seller s sales or

customer systems, as well as the authority to use the seller s trade name, trademark and

service mark may also be relevant. It may also be persuasive that the seller approved,

wrote or reviewed the outside entity s telemarketing scripts. Finally, a seller would be

responsible under the TCPA for the unauthorized conduct of a third-party telemarketer

that is otherwise authorized to market on the seller s behalf if the seller knew (or

reasonably should have known) that the telemarketer was violating the TCPA on the

seller’s behalf and the seller failed to take effective steps within its power to force the

telemarketer to cease that conduct.


F.C.C.R. at 6592 (f46).

46. Americo knew that the telemarketers have violated the TCPA on Americo’ behalf and
    failed to take effective steps within their power to force the telemarketers to cease that

    conduct. Finally, the May 2013 FCC Ruling states that called parties may obtain

      evidence of these kinds of relationships... through discovery, if they are not

    independently privy to such information. Id. at 6592-93 46). Moreover, evidence

    of circumstances pointing to apparent a thority on behalf of the telemarketer hould

    be sufficient to place upon the seller the burden of demon trating that a reasonable

    consumer would not sensibly assume that the telemarketer wa acting as the seller

    authorized agent. Id. at 6593 ( 46




                          The Defendants Marketing Scheme

48. Americo relies on a series of third parties ( Americo agents ) to promote its goods or

    services. In fact, if an individual wanted to purchase Americo products, the Americo

    website advises You can purchase Americo quality insurance products through a

    network of independent life insurance agents. Our sales and marketing staff will be

    happy to recommend a friendly insurance agent in your area who can assist you.

If you are not a Americo member and are interested in purchasing a Americo product,

please fill out the form below to have an Agent contact you.




Americo maintain interim control over its agents’ actions, both as to telemarketing

and other activities.




49. Americo maintains the right to control the content of their a ents advertising.

50. An example of how Americo maintains the right to control their agents advertising is
    by:

a. Forester s auditors have t e right to review, monitor or oversee any activity related to

the business of soliciting insurance applications for them

b. Americo also requires its a ents to maintain an insurance policy insuring Americo for

the actions of the agents.

51. Americo exercised all of these rights during the course of their relationship with each

    of the co-defendants.

                       Vicarious Liability Under the FCC s Order

52. The Federal Communication Commission concurs that sellers such as Americo may

    not avoid liability by outsourcing telemarketin :

 "Allowing the seller to avoid potential liability by outsourcing its telemarketing activities

to unsupetvised third parties would leave consumers in many cases without an effective

remedy for telemarketing intrusions. This would particularly be so if the telemarketers

were j dgment proo unidentifiable, or located outside the United States, as is often the

case. Even where third-party telemarketers are identifiable, solvent, and amenable to

judgment limiting liability to the telemarketer that physically places the call would make

enforcement in many cases substantially more expensive and less efficient, since

consumers(or law enforcement agencies) would be required to sue each marketer

separately in order to obtain effective relief. As the FTC noted, because "[sjellers may

have thousands of 'independent' marketers, suing one or a few of them is unlikely to

make a substantive difference for consumer privacy.

In re Joint Pet. Filed by Dish Network, LLC, CG Docket No. 11-50, 2013 WL 1934349,

37 (FCC May 9,2013) (internal citations omitted).
53. Under the standards outlined in the FCC s order and by other Courts interpreting that

Order, Americo is liable to the Plaintiff under the following theories:

a. Direct Liability

b. Actual Authority

c. Ratification

d. Apparent Authority

                                       Direct Liability



Americo actively participated in the telemarketing calls that are the subject of this case.

54. The calls to the Plaintiff is an example of how although the co-defendants made the

    calls and took the Plaintiffs information, Americo itself participated in the call by

    issuing a quote for insurance.

55. The Plaintiff received a quote from Americo and was offered insurance. Additionally,

   the Plaintiff was sent letters directly from Americo regarding the insurance quotes

   and insurance from Americo.

56. It is the purpose of a call, rather than what is said, that matters for TCPA liability.

    Chesbro v. Best Buy Stores, L.P., 705 F.3d 913 (9th Cir. 2012).

57. Each call that the co-defendants placed, regardless of how far the call recipient

   permitted the sales pitch to go, was intended by all parties involved to result in sales

   of Americo products and services,

58. Defendant Americo issued quotations for insurance wholly derived from the co¬

   defendant’s calls, includin the ones to the Plaintiff.

59. A erico also issued insurance policies to persons who accepted such quotations
    based on the illegal calls from the co-defendants.

                                      Actual Authority

60. Wit regard to torts committed by a agent, tort committed by an agent, the

Restatement of A ency provides: § 7.04 A ent Acts With Actual Authorit

A principal is subject to liability to a third party harmed by an agent s conduct when the

agent’s conduct is within the scope of the agent’s actual authority or ratified by the

principal; and

(1) the agent’s conduct is tortious, or

(2) the agent’s conduct, if that of the principal, would subject the principal to tort

liability.

See RESTATEMENT (THIRD) OF AGENCY § 7.04 cmt. d(2) (2006).

61. The purpose of Americo’ agents is to serve Americo by soliciting applications

for insurance from consumers on behalf of Americo

Indeed, the co-defendants did this through the pre-recorded telemarketing alleged in this

Complaint.

62. Americo also directed the quality, timing, geographic location and volume of co¬

defendant’s applicants that it sent to them.

                                          Ratification

63. In the alte ative, Americo repeatedly ratified the co-defendant’s illegal marketin

    scheme by knowingly accepting the benefits of the co-defendant’s activities when

    they accepted applications and customers from them.

64. Since at least April of 2013, Americo has been on notice that a ents were usin pre¬

    recorded telemarketing calls to generate customers for Americo.
65. Upon infon ation and belief, Americo and their agents were aware of co-defendant s

   marketing scheme well back to April of 2013 and that thet co-defendants was making

   calls using an artificial or prerecorded voice to generate customers for Americo.

66. Americo has continued to do business with telemarketers that are breakin the law to

   send customers to Americo for years.

67. In participating in these calls (through the issuance of quotes and policies), Americo

   manifested an intent to accept the benefit of the co-defendants callin campai ns;

   including calls that were made by to the Plaintiff that did not result in a quote or

   policy.

68. Because it accepted the calls’ benefits from the co-defendants, including continued

   customers, Americo cannot avoid the burden associated with their ratification

69. Vicarious liability for TCPA violations can arise out of ratification. As the FCC

   stated:

Restatement (Third) of Agency § 2.03, cmt. c. As commonly understood under modem

agency principles reflected in the Third Restatement, such apparent authority can arise in

multiple ways, and does not require that a principal’s manifestation must be directed to a

specific third party in a communication made directly to that person. Id., reporter’s note

a. Rather, a principal may create apparent authority by appointing a person to a

particular position. M Similarly, a princi al may permit an agent to acquire a

reputation of authority in an area or endeavor by acquiescing in conduct by the agent

under circumstances likely to lead to a reputation. Id., cmt. c. And [rjestrictions on an

agent’s authority that are known only to the principal and the ent do not defeat or

supersede the consequences of apparent authority for the principal’s legal relations with
others. Id. In such circumstances, for example, the presence of contractual terms

purporting to forbid a third-party marketing entity from engaging in unlawful

telemarketing activities would not, by themselves, absolve the seller of vicarious liability.

In re Joint Pet. Filed by Dish Network, LLC, CG Docket No. 11-50, 2013 WL 1934349

*16, f 34, fh 102.

70. Americo knowingly and actively accepted business that originated through the illegal

   telemarketin calls complained of herein.

71. The benefits of the relationship Americo requested from the FCC must be

   accompanied by the burden.

                                   Apparent Authority

72. Americo gave their agents, including the co-defendants, substantial power to affect

   their legal relations with third parties, including Plaintiff and consumers generally

   Americo cloaked their agents with apparent authorit to enter into advertising

   arrangements on their behalf, including lead generation telemarketing which the

   Plaintiff received.

73. The co-defendants transferred customer information, including the Plaintiff

   information, directly to Americo. Thus, the co-defendants has the ability ... to enter

   consumer information into the seller s sales or customer systems, as discussed in the

   May 2013 FCC Rulin . Each of the co-defendants are an apparent a ents of Americo.

74. By hiring the co-defendants to make calls on behalf of its agents to generate sales

   leads, Americo manifest[ed] assent to another person... that the agent shall act on

   the principal’s behalf and subject to the principal’s control as described in the

   Restatement (Third) of Agency.
75. Each and every co-defendant knew that its calls were resultin in actual quotes for,

   and sales of, Amedeo insurance.

76. These quotes and sales were being performed by Americo themselves.

                                  FACTUAL ALLEGATIONS

77. In 2015,2016,2017 and 2018, the Plaintiff received multiple unwanted automated

       phone calls to the Plaintiffs cell phones which were not related to any emergency

       purpose and without the Plaintiffs consent. Despite bein more than 20 years

       from the target demographic, the Plaintiff received over 10 such calls, although

       the Plaintiff is unsure of the total number of calls at this point as multiple spoofed

       caller ID numbers were used. Each and every call had a delay of dead air of

       several seconds indicating that the calls were initiated using an automated

       telephone dialing system and almost every call contained a pre-recorded message

       of sorts.


                              Calls from Moisos Espinosa

78. The calls were from 718-285-7209 on 5/3/2015 to which was initiated using an

       automted telephone dialing system (ATDS) and contined a pre-recorded messa e.

       The call eventually connected with Moisos Espinosa is a life insurance agent who

       offered the Plaintiff a policy through Americo. The calls connected to the

       Plaintiffs cell phones, which were 615-348-1977 and 615-331-7262.

79. This call contained a pre-recorded message which stated: Attention, this is a United

       State consumer alert concerning newly implemented in urance requirements.

       Due to the recent supreme court ruling on Obamacare...we are calling all

       consumers between 50 to 85 that may not have enough life insurance and are al o
        in need of significant di count on their healthcare and prescription drug costs. If

        you are one of the millions of Americans that are looking for significant discount

        on your healthcare costs and are also worried about leaving your children or

        loved ones with a financial burden related to your passing, then this new

        insurance program i perfect for you. Due to the implementation of the new

        healthcare and life insurance policies, we can offer you thou ands of dollars of

        life insurance, as well as save ou thousands of dollars per year on your

        healthcare costs without costing you any money out of your pockcet. Press 1 now

        to speak to a representative to activate your thousand of dollar of healthcare

        dollars. Upon pressing 1, the Plaintiff was connected with someone who claimed

       to be with United Life insurance associates that passed the Plaintiff on to Moisos

       Espinosa who ultimately offered the Plaintiff a policy through Americo,

80. Moisos Espinosa directed a telemarketer to place unsolicited calls to consumers

       including the Plaintiff which were initiated using an automated telephone dialing

       system and contained a pre-recorded message in violation of 47 USC 227(b)

81. When placing the calls, Espinosa failed to maintanin an internal do-not-call policy as

       required by 47 CFR 64.1200(d)

82. When Placing the calls, Espinosa failed to state his true business name as required by

       46 CFR 64.1200(d)

83. The calls placed by Espinosa violated the Texas Business and commerce code

       305.053 by violating the TCPA, 47 USC 227 and by spoofing their caller ID.

84. This defendant should be liable in the amount of $6,000 for two calls.

 Calls placed by or on behalf of One Resource Group or in the alternative b or on
         behalf of One Resource Group by VIPCO Advisors Inc. VDPCO Advisors,

         Inc., Axis Advisory Group, Inc., A is Benefit Solutions, Inc., Nick and Jay

                                               Politi

85. Other calls came from 443-773-2038 on 1/19/2016 and 1/19/2016 and on 4/20/2017

       from 216-935-4809, and 216-985-2181 on 5/2/2017 and 216-985-7308 on

       5/3/2017 and 404-965-8901 and 888-710-8885 on 5/10/2017 all to 615-331-7262

       for a total of 7 calls. These calls all were initiated using an automated telephone

       dialing system and many contained a pre-recorded message and used vague names

       such senior wealth or senior benefits or “UnitedLife associates that are not

       their true business names and were initiated usin an automated telephone dialing

       system. Each and every call was placed without the calling party maintaing an

       internal do-not-call policy. The number 615-331-7262 and 615-348-1977 are the

       Plaintiffs residential phone number and is used for personal, family, and

       household use. The calls were placed without the defendants maintaining an

       internal do-not-call list, and no agents were trained on the use of an internal do-

       not call list in violation of 47 CFR 64.1200(d).

86. The Plaintiff identified J smine Wicks as the agent who called from 404-965-8901 as

       being from Axis Benefit Solutions or Axis Advisory Group which is owned by

       Nick and Jay Politi. The call was initiated using an automated telephone dialin

       system and contained a pre-recorded message.

87. Nick and Jay Politi directed a telemarketer to place unsolicited calls on behalf of Axis

       Benefit Solutions and Axis Advisory Group to consumers including the Plaintiff

       which were initiated using an automated telephone dialing system and contained a
       pre-recorded message in violation of 47 USC 227(b)

88. When placing the calls, Nick and Jay Politi failed to maintanin an internal do-not-call

       policy as required by 47 CFR 64.1200(d)

89. When Placin the calls, Nick and Jay Politi failed to state their true business name as

       required by 46 CFR 64.1200(d)

90. These Defendants should have a judgment assessed against them in the amount of 7

       calls x $3000 or $21,000.

  Illegal telemarketing Calls by VEPCO Advisors Inc. VTPCO Advisors, Inc., Axis

         Advisory Group, Inc., Axis Benefit Solutions, Inc., Nick and Jay Politi

95. VIPCO Advisors, Inc., Axis Advisory Group, Inc., Axis Benefit Solutions, Inc., Nick

       and Jay Politi are also involved in a common enterprise in operating the call

       centers that placed automated calls with pre-recorded messages to the Plaintiffs

       cell phone.

96. VIPCO Advisors owned and ran call centers in Nashville, TN and Florida. VIPCO

       Advisors, Inc., was directing the actions of their call center agents and initiating

       the automated calls with pre-recorded messa es that were sent to the Plaintiff.

97. VIPCO Advisors Inc. VIPCO Advisors, Inc., Axis Advisory Group, Inc., Axis

       Benefit Solutions, Inc., Nick and Jay Politi are all jointly, directly, vicariously,

       and severally liable parties for the calls in question in this case.

                                      Actual Damages

107. The Plaintiff has incurred actual damages in this case, specifically, annoyance,

       reduced data us ge in his cell phone plan, reduced enjoyment of his cell phone,

       ffustruation, increased battery usage for his cell phones, and invasion of privacy.
108. The Plaintiff as been drafted $99 a month for over a year by Americo for an

       insurance program the Plaintiff doesn t want and doesn’t qualify for as a result of

       the illegal telemarketing calls and was charged over $900 for unwanted insurance

       services.

                                 CAUSES OF ACTION:

                                         COUNTI

               Violations of the Telephone Consumer Protection Act (TCPA)

108. Plaintiff Cunningham incorporates by reference all of the above paragraphs of

      this complaint as though fully stated herein.

109. The foregoing actions by the Defendants constitute multiple breaches of the

       TCP A by placing unsolicited automated calls to the Plaintiff s cell phone. These

       calls violated the TCP A, 47 USC 227(b) as they failed to maintain an internal do

       not call list and train their agents on the use of it and for placing calls using pre¬

       recorded messages that do not identify the caller or seller of goods or services.

                                         COUNTn

            Violations of the Texas Business and Commerce Code sectin 305.053

110. Plaintiff Cunningham incorporates by reference all of the above paragraphs of

       this complaint as though fully stated herein.

111. The foregoing actions by the Defendants constitute multiple breaches of the

       TCP A by placing unsolicited automated calls to the Plaintiff s cell phone. These

       calls violated the TCPA, 47 USC 227(b) and therefore also violate the Texas

       Business and Commerce Code section 305.053 as they placed calls using an

       automated telephone dialing system and with a pre-recorded message to the
        Plaintiffs cell phone without consent and used spoofed caller ID s.



                        PRAYER FOR DAMAGES AND RELIEFS

    A. WHEREFORE, Plaintiff, Cunningham, respectfully pra s and requests that

       judgment be entered against Defendants

    B. Statutory damages of $1500 for each phone call for violations of the TCP A and

        $1500 for violations of the Texas Business and Com erce code 305.053.

    C. Pre-judgment interest from the date of the phone calls.

   D. Costs of bringing this action; and

   E. For such other and further relief as the Court may deem just and proper



 espectfully s

 n'aig Cunningl

Plaintiff, Pro-s

Mailing address:
5543 Edmondson Pike, ste 248, Nashville, TN 37211, 615-348-1977
                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS



CRAIG CUNNINGHAM, Pro--se                         )
        Plaintiff               )
                                )               CIVIL ACTION NO.: 4:18-cv-00362-ALM-CA
V.                                                    )
                                                   )
Jasmine Wicks, Axis Benefit Solutions, Inc., Axis Advisory Group, Inc., Moisos
Espinosa, JAY POLITI AND NICK POLITI

       Defendants.



                             Plaintiffs Certificate of Service


I hereby certify a true copy of the foregoing was mailed to the defendants in this case.

R pedttully s btfhtted, 8/7/2019

'CfalgCunningham

Plaintiff, Pro-se

Mailing address:
5543 Edmondson Pike, ste 248, Nashville, TN 37211,615-348-1977
